Citation Nr: 0946118	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to April 
1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in pertinent part, denied service 
connection for a low back disorder.  

The Veteran testified at an October 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  
The Board remanded this case to the RO for additional 
development in February 2006 and in June 2009.  Development 
has been completed and the case is once again before the 
Board for review.


FINDING OF FACT

The Veteran's low back disorder is not shown by competent 
medical evidence to be etiologically related to active 
service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

March 2006 and July 2006 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing corrective 
notice in March 2006 and June 2006.  The RO readjudicated the 
case in a February 2009 supplemental statement of the case.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, service personnel 
records, VA treatment records, and a VA examination report 
have been associated with the claims file.  VA has provided 
the Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not 
identified any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination in April 2009.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it is predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disability at issue; documents and considers the Veteran's 
complaints and symptoms; and adequately addresses the 
questions presented on remand.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

During an October 2005 Board hearing, the Veteran testified 
that in late 1980, he was physically assaulted by a group of 
Marines from his unit and his company.  He reported that he 
was beaten up, and reported that he injured his back and that 
his hand was cut during this attack.  The Veteran identified 
superior officers who knew about the incident, and stated 
that the chaplain and doctors also knew about the incident.  
He reported that these people knew about the attack because 
at a later date, he assaulted one of his attackers.  He 
indicated that his records should reflect disciplinary action 
in relation to the second incident.  The Veteran stated that 
his Lieutenant offered him an expeditious discharge and 
reported that he was discharged in April 1981, about three 
months after the incident.  During the Veteran's Board 
hearing, he also noted sustaining an additional back injury 
in a 1999 automobile accident.  

Service treatment records do not contain any specific 
reference to a back injury or injuries due to an assault.  
The Veteran was seen in November 1980 for a laceration to the 
right thumb reportedly after hitting an object; sutures were 
placed and the thumb splinted.  On separation examination in 
April 1981, the Veteran was also shown to have a scar on the 
right lateral forearm that was not noted on induction 
examination.  However, there were no complaints relating to 
the back noted on the April 1981 separation examination.

The Veteran's service personnel records show that the Veteran 
had several violations of the Uniform Code of Military 
Justice (UCMJ), including attempted assaults on two different 
members of his unit in November 1980 and in December 1980.  
On January 20, 1981, the Veteran and several members of his 
unit underwent non-judicial punishment proceedings under 
Article 15 of the UCMJ.  April 1981 administrative remarks 
indicate that the Veteran was being considered for an 
expeditious discharge.  He received a general discharge under 
honorable conditions in April 1981.  

The Veteran reportedly sustained an injury to the back during 
a personal assault in service.  He also reported sustaining 
an additional back injury in a 1999 automobile accident.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In the present case, the Veteran is competent to report 
sustaining an injury to the back during an in-service 
personal assault and in a 1999 automobile accident.  The 
Board finds that the Veteran's reports are credible.  
Findings in the Veteran's personnel records appear to support 
his hearing testimony.  The Veteran, however, is not 
competent to relate any current back disability to his in-
service back injury.  Although the Veteran reportedly injured 
his back in service, it does not appear that he was treated 
for such an injury, and no complaints or chronic residuals 
were shown at the time of his separation from service.  The 
earliest medical evidence of a back disability, shown by the 
record, was in December 2002.   

Specifically, VA treatment records show that the Veteran was 
seen for back pain in December 2002.  The Veteran reported 
having chronic back pain since an in-service fall 20 years 
prior.  December 2002 x-rays of the lumbar spine reflect 
minimal degenerative changes of the lumbar spine with no 
acute bony abnormality seen.   A February 2003 note reflects 
a history of back pain for the previous nine months.  

The Veteran was afforded a VA orthopedic examination in 
August 2009.  The claims file was reviewed.  The VA examiner 
noted that the Veteran was a victim of a hate crime in 1980; 
he was beaten up and had an injury to his back at that time.  
The Veteran did not know if anything was broken or fractured.  
He reported having persistent back pain for the past 28 
years, which had gradually worsened.  The VA examiner noted 
that the Veteran had been diagnosed with some disc disease in 
his back, but no surgery had been done.  A physical 
examination was completed.  X-rays of the lumbar spine were 
normal at the time of examination.  The VA examiner diagnosed 
the Veteran with chronic lumbosacral strain.  He stated that 
any relationship to an injury that occurred 28 years prior 
was purely speculative. 

Although the Veteran reported a back injury in service, he 
was not treated for his injury, and no chronic residuals were 
shown at the time of his separation from service.  The 
earliest medical evidence of a chronic back disability was in 
2002; though the Veteran noted in his Board hearing that he 
sustained a post-service back injury in a 1999 automobile 
accident.  Finally, competent medical evidence in this case 
does not relate the Veteran's diagnosed lumbar strain, or any 
degenerative changes shown on a December 2002 x-ray to the 
Veteran's in-service injury.  An August 2009 VA examiner 
stated that any relationship between the Veteran's back 
disability and an injury that occurred 28 years prior was 
purely speculative.  Competent medical evidence, in this 
case, does not establish a nexus between a current low back 
disorder and service.  The Board finds, therefore, that 
service connection is not warranted.  

C.  Conclusion

Although the Veteran has been diagnosed with chronic lumbar 
strain and degenerative changes in the lumbar spine, a low 
back disorder was not incurred or aggravated in service, and 
no nexus has been established by competent medical evidence 
between the Veteran's current disability and his in-service 
back injury.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a low back disorder etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


